Orders, Supreme Court, New York County, entered February 1, 1974, June 2, June 26, October 14(two), and October 16, 1975, unanimously affirmed. Defendants-respondents and the banks filing briefs shall recover one bill of $40 costs and disbursements of these appeals from plaintiffs-appellants. This matter has been before us on other occasions (e.g. 47 AD2d 816). It involves a dispute for control by competing groups of a corporate entity of the Metropolitan Baptist Church, Inc., and these orders have to do with various procedures prior to trial. The Judge at Special Term quite properly stated: "There comes a time in every litigation when pre-trial maneuvering must cease, and the action tried. That point has been reached here.” Among other things, it is clear that until plaintiffs establish their right to maintain the action, no accounting can lie. (Barnett Robinson Inc. v F. Staal, Inc., 43 AD2d 826.) Concur—Stevens, P. J., Kupferman, Murphy, Silverman and Lane, JJ.